PER CURIAM.
Appellant moved to withdraw his no contest plea on numerous grounds, including that he was coerced by his appointed counsel. Upon review of the transcript, we find that although Appellant used the term “coercion” once throughout the extensive questioning of the trial judge, his claim that counsel faded to visit him in jail and further investigate his case did not amount to coercion. Therefore, we find no error in the trial court’s refusal to grant his motion to.withdraw plea, nor in the trial court’s failure to appoint new counsel to Appellant.
DELL, STONE, and STEVENSON, JJ., concur.